NOT FOR PUBLICATION

UNITED STATES DlSTRICT COURT

DISTRICT OF NEW JERSEY
MICHAEL DAVENPORT,
Civ. No. 18-13687
Plaintiff,
N[EMORANDUM ORDER
v.

NEW JERSEY BOARD OF PUBLIC
UTILITIES et al.,

Defendants. t

 

THOMPSON U.S.D.J.

 

IT APPEARING that, “[c]ivil cases . . . which have been pending in the Court for more
than 90 days without any proceedings having been taken therein must be dismissed for lack of
prosecution . . . unless good cause is shown,” Local Civil Rule 41.1(a); and it further

APPEAR]NG that no proceedings have occurred in this case since September 11, 2018
(ECF No. 2); and it further

APPEARING that Plaintiff was advised on December 12, 2018 that this action would be
dismissed if no action was taken within seven days (ECF No. 3); and it further

APPEAR]NG that more than seven days have passed since that advisement;

IT IS on this \_3__ clay of January, 2019,

ORDERED that Plaintist Complaint (ECF No. l) is DISMISSED; and it is further

ANNE E. THOMPSON, U.S.D.J.

ORDERED that the Clerk close this case.

 

 

